     ,.;

-
.,                           Case 1:19-cv-06878-JSR Document 18 Filed 09/04/19 Page 1 of 2


           Revised Form D-For cases assigned to Judge Rakoff                                         Effective March 29, 2004
           UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK
           ---------------------------------------- X
           Bulgari
                                            \!~NY                                     CIVIL CASE MANAGEMENT PLAN
                                            DOCUMENT                                         (J_UDGE RAKOFF)
                                -v-
                                            ELECIRONICALLY Fll..ED
           Kenneth Jay Lane                DOC#: _ ____,,,,_,_~~-
                                          IJ.>VJAJlJU~D:

                                                                      S~=='J-
           - - - - - - - - - - - - - - -~--~-~--~_:;:_-~_:;:_-~_:;:_l;_         X


                                          This Court requires that this case shall be ready for trial on
                                                                  1-29-2020.

                  After consultation with counsel for the parties, the following Case Management Plan is adopted.
           This plan is also a scheduling order pursuant to Rules 16 and 26(f) of the Federal Rules of Civil Procedure.

           A.        The case@ (is not) to be tried to a jury. [Circle as appropriate]

           B.        Joinder of additional parties must be accomplished by          10/4/2019
                                                                        ---------·
           C.        Amended pleadings may be filed without leave of Court until   10/4/2019
                                                                                 ---------
           D.        Discovery (in addition to the disclosures required by Fed. R. Civ. P. 26(a)):

                     1.      Documents. First request for production of documents, if any, must be served by
                          912612019           . Further document requests may be served as, required, but no document
                     request may be served later than 30 days prior to the date of the close of discovery as set forth in item
                     6 below.

                     2.     Interrogatories. Interrogatories pursuant to Rule 33.3(a) of the Local Civil Rules of the
                     Southern District of New York must be served by       9/26/2 019            . No other interrogatories
                     are permitted except upon prior express permission of Judge Rakoff. No Rule 33.3(a) interrogatories
                     need be served with respect to disclosures automatically required by Fed. R. Civ. P. 26(a).

                     3.      Experts. Every party-proponent of a claim (including any counterclaim, cross-claim, or third-
                     party claim) that intends to offer expert testimony in respect of such claim must make the disclosures
                     required by Fed. R. Civ. P. 26(a)(2) by       11/15/2 0 19         . Every party-opponent of such
                     claim that intends to offer expert testimony in opposition to such claim must make the disclosures
                     required by Fed. R. Civ. P. 26(a)(2) by        12/6/2019           . No expert testimony (whether
                     designated as "rebuttal" or otherwise) will be permitted by other experts or beyond the scope of the
                     opinions covered by the aforesaid disclosures except upon prior expres's permission of the Court,
                     application for which must be made no later than 10 days after the date specified in the immediately
                     preceding sentence. All experts may be deposed, but such depositions must occur within the time
                     limit for all depositions set forth below.
;.                Case 1:19-cv-06878-JSR Document 18 Filed 09/04/19 Page 2 of 2


                                                                                           I
            4.      Depositions. All depositions (including any expert depositions, see item 3 above) must be
            completed by        12/20/2019          . Unless counsel agree otherwise or the Court so orders,
            depositions shall not commence until all parties have completed the initial disclosures required by
            Fed. R. Civ. P. 26(a)(l) or until four weeks from the date of this Order, whichever is earlier.
            Depositions shall proceed concurrently, with no party having priority, and no deposition shall extend
            beyond one business day without prior leave of the Court.

            5.      Requests to Admit. Requests to Admit, if any, must be served by              11/15/2019
            [insert date that is no later than 30 days prior to date of close of discovery as set forth in item 6 •
            below].

            6.      All discovery is to be completed by       1212012019           . Interim deadlines for items
            1- 5 above may be extended by the parties on consent without applicati~n to the Court, provided the
            parties are certain they can still meet the discovery completion date set forth in this paragraph, which
            shall not be adjourned except upon a showing to the Court of extraordii1ary circumstances.

     E.      Post-discovery summary judgment motions in the form prescribed by the Court's Individual Rules of
     Practice may be brought on without further consultation with the Court provided that a Notice of any such
     motion, in the form specified in the Court's Individual Rules of Practice, is filed no later than one week
     following the close-of-discovery date (item D-6 above) and provided that the moving papers are served by
           1/3/2020             answering papers by            1/17/2020         and reply papers by
           1/24/2020           [the last of these days being no later than six weeks following the close of
     discovery]. Each party must file its respective papers with the Clerk of the Court on the same date that
     such papers are served. Additionally, on the same date that reply papers are served and filed, counsel for
     the parties must arrange to deliver a courtesy non-electronic hard copy of the complete set of papers to the
     Courthouse for delivery to Chambers.

     F.      A final pre-trial confer nee, swell      ral argument on any post-discovery summary judgment
     motions, shall be held on         ~ / ~ cJ J:      M[date to be inserted by the Court], at which time the
     Court shall set a firm trial da e. T e timing and other requirements for the Joint Pretrial Order and/or other
     pre-trial submissions shall be governed by the Court's Individual Rules of Practice.

     G.     All motions and applications shall be governed by Judge Rakoffs Individual Rules of Practice.
     Counsel shall promptly familiarize themselves with all of the Court's Individual Rules, as well as with the
     Local Rules for the United States District Court for the Southern District of New York.

                     SO ORDERED.

                                                             c;,JAti~   U.S.D.J.       ,
     DATED:      New York,rITT York
                         9 l{ \    j




                                                                3
